Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 14, filed 30 July 2021, with respect to the "privileged storage container application" of the independent claims have been fully considered and are persuasive.  The rejection of 17 May 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 8-12, 15-19, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The current art of record does not appear to teach or suggest a "privileged storage container application" as claimed in the independent claims, nor a “privileged storage container application of the source node communicates with the destination node to perform the copying of the source node volume from the source node to the destination node”. This appears to be novel. A typical container application is a lightweight software module that runs with the container engine on a node. The container application has just enough software to run the specified application with the help of the container engine, thus a full operating system and full operating system functionality is not present in the containers. This allows for a lighter footprint of the containers and more efficient use of the node resources. As the claimed privileged container is able to bypass the container engine, a specific structure is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132